—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for accidental disability retirement benefits.
Petitioner filed an application for accidental disability retirement benefits alleging that he was permanently disabled due to accidents occurring on three separate dates. In our view, there is substantial evidence in the record to support the determination that two of the alleged incidents did not constitute accidents as that term is defined by statute. Moreover, with respect to the incident alleged to have occurred on the third date, we find that there is also substantial evidence to support the determination that petitioner did not properly file a notice of the incident. Petitioner’s remaining claims, including his assertion that proof was improperly excluded from evidence at the hearing, have been examined and found to be unpersuasive.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.